Opinion filed August 8, 2013




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-13-00225-CR
                                   __________

                     IN RE NATHAN LEE GONZALES


                          Original Mandamus Proceeding


                     MEMORANDUM OPINION
      Appearing pro se, Relator, Nathan Lee Gonzales, a prison inmate, has filed a
petition for writ of mandamus. In his petition, Relator complains that the judge of
the 29th District Court of Palo Pinto County abused his discretion by assessing
court-appointed attorney’s fees against Relator at the conclusion of trial. We deny
the petition.
      Initially, we address Relator’s failure to provide a sufficient record. The
party seeking mandamus relief has the burden to provide a record sufficient to
establish his entitlement to such relief. Walker v. Packer, 827 S.W.2d 833, 837
(Tex. 1992). The Relator must provide an appendix that includes “a certified or
sworn copy of any order complained of, or any other document showing the matter
complained of.” TEX. R. APP. P. 52.3(k)(1)(A). Additionally, the Relator must
furnish a record that includes a certified or sworn copy of every document that is
material to the Relator’s claim for relief and that was filed in any underlying
proceeding. TEX. R. APP. P. 52.7(a)(1). A party proceeding pro se is not exempt
from complying with the applicable rules of procedure.         See Mansfield State
Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978). Relator has not filed a copy
of the trial court’s order that he is challenging in this mandamus. In the absence of
this order, Relator has failed to provide a sufficient record to establish his
entitlement to mandamus relief.
      Assuming, arguendo, that Relator’s petition substantially complied with the
applicable rules of procedure, his petition fails to establish his entitlement to
mandamus relief. Based upon his allegations, Relator is challenging the portion of
the trial court’s judgment assessing attorney’s fees against him.       Relator was
entitled to bring his complaint by direct appeal. See Armstrong v. State, 340
S.W.3d 759 (Tex. Crim. App. 2011). Thus, Relator had an adequate remedy by
appeal to challenge the portion of the judgment assessing attorney’s fees against
him. Accordingly, we deny the petition for writ of mandamus.


                                                    PER CURIAM

August 8, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                         2